Civilian Pay; Civil Service Commission decision; finality of. — Plaintiff seeks review of a decision of the Civil Service Commission, Board of Appeals and Beview, which determined that plaintiff is not entitled to certain sums paid to him by the Bureau of Retirement and Insurance, Civil Service Commission, which sums represented moneys in the retirement account of his deceased wife. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on the basis of the finality of the decision of the Civil Service Commission and the decisions of this court in Gaines v. United States, 158 Ct. Cl. 497, cert. denied, 371 U.S. 936 (1962); Scroggins v. United States, 184 Ct. Cl. 530, 397 F. 2d 295, cert. denied, 393 U.S. 952 (1968); and McGlasson v. United States, 184 Ct. Cl. 542, 397 F. 2d 303 (1968), on April 14, 1969, the court ordered that defendant’s motion be granted and dismissed plaintiff’s *729petition. The court further ordered that judgment be entered for defendant on its counterclaim against plaintiff in the sum of $4,693.66, plus interest at the rate of 4 percent per annum from April 14, 1969, to the date of payment.